 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336
 5   Fax: 702.388-6418
     Susan.cushman@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                         Case No. 2:14-cr-0141-GMN-DJA
 9
                   Plaintiff,                          Motion to Dismiss the Indictment
10                                                     Without Prejudice and Quash Warrant
            v.
11
     MANUEL GURROLA-MIRANDA,
12
                   Defendant.
13

14

15          On April 2, 2014, GURROLA-MIRANDA was charged by complaint. ECF 1. On

16   April 11, 2014, GURROLA-MIRANDA was released on a PR bond. ECF 35. On April

17   16, 2014, a federal grand jury returned an indictment charging GURROLA and others with

18   Conspiracy to Distribute a Controlled Substance in violation of 21 U.S.C. §§ 846, 841(a)(1)

19   and (b)(1)(A)(viii). ECF 40.   On December 17, 2014, the defendant failed to appear and a

20   warrant was issued. ECF 157. The defendant has never been located by the DEA, the

21   investigating agency, and therefore the arrest warrant remains unexecuted.

22   …

23   …

24   …
1               Pursuant to Federal Rule of Criminal Procedure 48(a), the government hereby

2    moves for leave of Court to dismiss the Indictment without prejudice and quash the arrest

3    warrant.

4           Respectfully submitted this 21st day of June, 2021.

5                                                      Respectfully submitted,

6                                                      CHRISTOPHER CHIOU
                                                       Acting United States Attorney
7

8                                                      /s/ Susan Cushman
                                                       SUSAN CUSHMAN
9                                                      Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:14-cr-141-GMN-DJA

4                   Plaintiff,                          Proposed Order Granting
                                                        Motion to Dismiss the Indictment
5           v.                                          Without Prejudice and Quash Warrant

6    MANUEL GURROLA-MIRANDA,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant MANUEL GURROLA-MIRANDA.

12                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
13
                                                        /s/ Susan Cushman
14                                                      SUSAN CUSHMAN
                                                        Assistant United States Attorney
15

16   Leave of Court is granted for the filing of the above dismissal.

17                23
     DATED this _______ day of June, 2021.

18

19

20   Gloria M. Navarro, District Judge
     United States District Court
21

22

23

24

                                                    3
